976 F.2d 736
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jack E. HARTMAN, Plaintiff-Appellant,v.DONREY OF NEVADA, INC., a Nevada corporation, dba KOLO-TV,et al, Defendants-Appellees.
No. 91-15595.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted May 12, 1992.Decided Sept. 10, 1992.

Before CHOY, HUG and RYMER, Circuit Judges.

ORDER

1
The judgment of the district court is AFFIRMED for the reasons expressed in the Order of the district court granting summary judgment in favor of defendants-appellees.